Title: From Thomas Jefferson to N. Herbemont, 3 November 1822
From: Jefferson, Thomas
To: Herbemont, N.


                        
                        
                            Monticello
                            Nov. 
                        
                    I thank you, Sir, for the pamphlet you have been so kind as to send me. I have long earnestly wished for the introduction of the Olive into S. Carolina and Georgia. while in France I procured for the Agricultural society of Charleston a number of the plants of the genuine olive of Aix, from which the finest oil in the world is made. this was 35. years ago; but I learn that some of these trees are still living in S. Carola—cuttings from them grafted on seedling stocks would soon yield a plentiful supply of trees. their culture is of little labor, as is that of silk also. cotton is already raised abundantly in S.C. these easy cultures, most lucrative also, and succeeding in indifferent soils might not, as those more laborious are deemed to be too oppressive for the constitution of whites under the fervid sun of S.C. and if they should not aid towards dispensing with the labor of men of colour altogether they would lighten their labours much, withou lessening the profits of the employer.I do not consider the vine as of easy culture. it is reckoned in France the most laborious & least profitable  among agricultural products, and is encouraged only because it will thrive in soils too poor for grains. with my thanks be pleased to accept the assurance of my great respect.
                        Th: Jefferson